[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 06-11166                  AUGUST 16, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                  D. C. Docket No. 05-00026-CR-T-17-TBM

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

APOLINAR AGUIRRE CASTRO,

                                                        Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (August 16, 2006)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Apolinar Aguirre Castro appeals his 87-month sentence imposed after
pleading guilty to one count of conspiracy to possess with intent to distribute

cocaine while on board a vessel subject to the jurisdiction of the United States, in

violation of 46 App. U.S.C. § 1903(a), (g), and 21 U.S.C. § 960(b)(1)(B)(ii), and

one count of possession with intent to distribute cocaine while on board a vessel

subject to the jurisdiction of the United States, also in violation of 46 App. U.S.C.

§ 1903(a), (g), and 21 U.S.C. § 960(b)(1)(B)(ii). Castro appeals his sentence as

unreasonable, arguing that, when it was imposed the district court failed to

consider all of the factors enumerated in 18 U.S.C. § 3553(a).

      The government contends that this appeal should be reviewed for plain error

because of Castro’s failure to make any objections to the sentence at his sentencing

hearing, while Castro contends that the standard of review is reasonableness. We

need not decide the issue because his sentence is reasonable and due to be affirmed

under either standard of review.

      A district court’s sentence imposed under the advisory guideline regime is

reviewable for “unreasonableness.” United States v. Booker, 543 U.S. 220, 261,

125 S.Ct. 738, 765, 160 L.Ed.2d 621 (2005). The Supreme Court in Booker

directed sentencing courts to consider the following factors in imposing sentences

under the advisory guidelines scheme:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need for the sentence imposed

                                           2
      (A) to reflect the seriousness of the offense, to promote respect for the
      law, and to provide just punishment for the offense; (B) to afford
      adequate deterrence to criminal conduct; (C) to protect the public
      from further crimes of the defendant; and (D) to provide the defendant
      with needed [treatment]; (3) the kinds of sentences available; (4) the
      kinds of sentence and the sentencing range. . .; (6) the need to avoid
      unwarranted sentence disparities among defendants with similar
      records who have been found guilty of similar conduct; and (7) the
      need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a); Booker, 543 U.S. at 261, 125 S.Ct. at 765-66. There is no

requirement, however, that the district court engage in a detailed, step-by-step

analysis of every factor, and this Court has held that “nothing in Booker or

elsewhere requires the district court to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a)

factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

      Because the district court considered Castro’s arguments and suggested

mitigating factors, reduced his total offense level from 33 to 29, thereby doubling

the reduction moved for by the government pursuant to U.S.S.G. 5K1.1, and

imposed a sentence at the low end of the advisory guideline range, and given the

crime committed, Castro’s sentence was not unreasonably long. Accordingly, we

affirm.

      AFFIRMED.




                                            3